DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Request for Continued Examination filed on 5/10/2022. Amendments to claims 1-3, 8, 9, 12 and 15 have been entered.  New claims 21-23 have been entered.  Claims 1-23 are pending in this application.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are directed to the abstract idea of managing a collateralized loan, the claims as amended overcome the 35 U.S.C. 101 rejection by providing significantly more under step 2B.  The claims, in combination and as a whole, include more than mere features or functions that are well-understood, routine or conventional in the relevant field. For example, it is not routine or conventional in the relevant field (at least insofar as the art of record indicates) to “determine a route of travel for the mobile data collector to monitor the one or more items of the plurality of items of collateral based on the feedback data of outcomes of success, and collecting the feedback data of the outcomes of success, from the artificial intelligence, for the training data set, and auto-execute a loan-related action in response to the interpreting the collateral event, cause the mobile data collector to follow the determined route of travel to monitor the one or more items of the plurality of items of collateral,” as claims 1 and 12 now recite. Accordingly, because each of the independent claims recites additional limitations that are not well-understood, routine or conventional in the field, the claims recite limitations that amount to significantly more than an abstract idea.  The claims taken individually and as an ordered combination recite significantly more that the abstract concept itself.  Specifically, the limitations quoted above, depart from what is routine and conventional in the art and is therefore significantly more than the abstract idea.
The closest prior art of record discloses:
Voorhees et al. (US 2018/0218176):  “The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status.”
Tatang et al. (US 7,904,381): “Systems, methods, and computer program products are provided for increasing the return from a pool of loans for a company involved in the guarantee and securitization of such loans. In one exemplary embodiment, a computer-implemented method comprises creating a plurality of sub-pools in which to place loans from the pool of loans; determining, using one or more processors, an external value assessment for one or more loans from the pool and an internal value assessment for the one or more loans; identifying a difference between the external and internal value assessments; and selecting a sub-pool from the plurality of sub-pools to place the one or more loans based upon the identified difference.” 
Even though, the prior art of record teaches the above mentioned features, the prior art of record fails to disclose “determine a route of travel for the mobile data collector to monitor the one or more items of the plurality of items of collateral based on the feedback data of outcomes of success, and collecting the feedback data of the outcomes of success, from the artificial intelligence, for the training data set, and auto-execute a loan-related action in response to the interpreting the collateral event, cause the mobile data collector to follow the determined route of travel to monitor the one or more items of the plurality of items of collateral,”.
For these reasons claims 1 and 12 are deemed to be allowable over the prior art of record and claims 2-11, 13-20 and 21-23 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/20/2022